PER CURIAM.
On the 28th day of October, 1945, the trial court entered an order in favor of the defendant in error, William Edward McGee, respecting the custody of children involved in a former divorce proceeding. Austin C. McGee has commenced this proceeding to review the order, and on April 30, 1946, filed his petition in error and case-made, and on June 22, 1946, filed his brief. The authorities therein cited reasonably sustain the allegations of error. William Edward McGee has filed no brief and has offered no excuse for siich failure. Under such circumstances, as stated in Osborne v. Osborne, 163 Okla. 273, 21 P. 2d 1056, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to the trial court to vacate the order in favor of William Edward McGee and enter an order granting custody of the children to said Austin C. McGee in accordance with the prayer of the petition in error.
HURST, C.J., DAVISON, V.C.J., and CORN, GIBSON, ARNOLD, and LUT-TRELL, JJ., concur.